Opinion op the Court by
Judge Williams :
The evidence produced by the appellant to the jury wholly failed to establish express malice upon the part of either of the *172appellees. There is nothing in the case conducing to show that they acted corruptly, or with any intention of violating or disregarding the rights of said appellant. It may be admitted that the proceedings culminating in the arrest and imprisonment of Ohelf were irregular, and possibly that the judgment imposing the fine against him was void. But his own evidence shows that he invited the arrest and courted the imprisonment of which he now complains. In the entire transaction he seems to have been equally as anxious to bring about an unauthorized arrest and imprisonment of himself, as the appellees were to discharge what they conceived to be duties imposed upon them by the law. We are of opinion that the peremptory instruction to the jury to find for appellees was proper.
J. D. Belden, appellant.
Bussell & A., for appellee.
Judgment affirmed.